Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

2.   	In the amendment filed 02/18/2021, the following has occurred: claims 1-2, 5, 9 and 15 have been amended. Claims 1-19 are pending and are presented for examination.

Response to Arguments
3.    	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Applicant argues as follows:
As can be appreciated from the above, Katzin discloses a user submitting a social message (which may include a user identification of a payment amount) via a social network post using a client device (e.g., a smartphone), whereafter a social pay server may intercept or obtain the message and execute a transaction based thereon. See also, FIGS. 1A, IB, and 2.
Thus, Katzin fails to teach a method of requesting an electronic payment transfer in connection with the dual-application configuration recited by Claim 1, where the client device receives contact information from a first application (including a social media application, an address book application, and/or a browser application) included in the client device and receives via a second, different application (including an e-wallet application) included in the mobile device a user identification of a payment amount. Further, even if the user in Katzin were to use a social network 
The above argument is not found to be persuasive.  Applicant argues limitations disclosed by Tumminaro and Katzin. Both references discloses transfer transactions from applications that are different from each other in person to person transactions. Katzin specifically uses an electronic wallet to conduct the transfers in a mobile device.

Applicant argues as follows:
As can be appreciated, Katzin, as cited, merely discloses a verification process that occurs after the user has submitted a social network message to request payment. See, also, para 0053   and FIG.4C. As such, it the verification fails, the ALREADY initiated transaction is permitted to be cancelled. As such, even where biometric verification is used via the VerifyChat feature, this fails to teach the specific timing of the authentication (as recited in Claim 1) after receiving the user identification of the payment account, but prior to initiating the request for the electronic payment transfer. Katzin is therefore again deficient.

The above argument is not found to be persuasive.
Applicant argues identification of the payment account not found in the claims. Wagner discloses the steps of capturing and comparing biometric data prior to initiating an electronic payment transfer. 

Applicant argues as follows:
Here, there is no articulation, with any rationale underpinning, as to why the claimed invention as a whole (including the first application/second application configuration recited by Claim 1) would have been obvious to a person of ordinary skill in the art at the time of the invention.
Instead, the Office merely asserts that the rejection is supported because “a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvements in other situations.” See, Office action dated Oct. 30, 2020, at p. 22. This rationale says nothing about adding the capturing or a biometric and the comparison of a biometric, as allegedly disclosed in Wagner, to SocialPay as described in Katzin. The Office’s rationale is simply insufficient as to the particular combination suggested. Moreover, the Office does not explain why one skilled in the art would look to modify Katzin consistent with the biometric capture/compare disclosed in Wagner in the first place, when Katzin alone already includes the VerifyChat feature. See, ^OMS. Quite simply, it would not have been obvious to one skilled in the art to modify Katzin to create redundant fraud protection. It is not obvious to modify a reference to create redundancy. The combination is thus not supported by proper motivation, and therefore, the suggested combination is improper.

The above argument is not found to be persuasive. The rationale to support the conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.   

Applicant argues as follows:
Independent Claim 9 recites, among other things, receiving, at the mobile device, a request from the payee for a payment from a user of the mobile device to the payee at a first application included in the mobile device; receiving, at the mobile device, from the first application, identification information for a payer; in response to the identification information, invoking a second application on the mobile device, the second application being different from the first application; after invoking the second application, receiving, via the second application, a user selection of an account registered with the second application and a user
identification of a payment amount; after receiving the identification information of the payer, the user selection of the account, and the user identification of the payment amount, but prior to initiating the electronic payment transfer: capturing, at a biometrics reader of the mobile device, biometric data of the user; and comparing the captured biometric data to authorized biometric data to authenticate the user; and in response to the user being authenticated based on the comparison, initiating, by the mobile device, via the second application, the electronic payment transfer designated for the payee from the selected account.

The suggested combination of Katzin and Wager fails to teach each and every feature of Claim 9, for reasons similar to those explained above for Claim 1. The suggested combination of Katzin and Wagner is also improper, for reasons similar to those explained above for Claim 1.

The above argument is not found to be persuasive. The newly amended claim 9 is rejected with newly applied prior art Tumminaro in combination with Katzin and Wagner for the citation applied to claim 1 and 15.

Applicant argues as follows:
Claim 5 recites receiving, via the second application included in the mobile device, a user selection of an account, registered with the second application, for the electronic payment transfer. Claim 16 is similar. In rejecting Claims 5 and 16, the Office cites to (] [0082 of Katzin. See, Office action dated Oct. 30, 2020, at p. 24. However, at (] [0082, Katzin merely discloses a card authorization request generated and forwarded to a pay gateway server, whereby the pay gateway server selects a payment network. The only selection, therefore, is by the pay gateway server, which is not the user and not via the second application. Clearly, there is no disclosure of a user selection of a particular account that is registered with the second application (which is included in the mobile device). Katzin is therefore deficient, and the Office does not rely on Wagner for this limitation. For these additional reasons, then, Claims 5 and 16 are patentable over the suggested combination of Katzin and Wagner. Reconsideration and withdrawal of the rejection is therefore respectfully requested.

The above argument is not found to be persuasive. Katzin discloses [0128] With reference to FIG. 19C, in one embodiment, the payee tab 1937 in the wallet mobile application user interface may facilitate user selection of one or more payees receiving the funds selected in the funds tab. In one implementation, the user interface may show a list of all payees 1938 with whom the user has previously transacted or available to transact. The user may then select one or more payees. The payees 1938 may include larger merchants such as Amazon.com Inc., and individuals such as Jane P. Doe. Next to each payee name, a list of accepted payment modes for the payee may be displayed. In one implementation, the user may select the payee Jane P. Doe 1939 for receiving payment. Upon selection, the user interface may display additional identifying information relating to the payee. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims 1-8, 15-20 of U.S. Patent No. 10607210.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10607210 are directed to enabling direct electronic payment transfers, updating electronic data items.

Application 16793821 (mapped 1-8)
Patent 10607210 (mapped 1-8,18)
Claims 1-8 are rejected on the grounds of nonstatutory double patenting over claims 1-8,18 of Patent 10607210 and in further view of Katzin (PGPub 2012/0158589)

1.    A computer-implemented method of requesting, from a mobile device, an electronic payment transfer from a payer, the method comprising:
receiving, at a mobile device, from a first application, identification information of a payer based on a user selection, the first application including a browser application;
invoking a second application installed on the mobile device;
receiving, via the second application, a user identification of a payment amount, wherein the second application is different from the first application, the second application includes an e-wallet application;
after receiving the user identification of a payment amount, via the second application: capturing, at a biometrics reader of the mobile device, biometric data of a user; and
comparing the captured biometric data to authorized biometric data to
authenticate the user; and
initiating from the mobile device, in response to successful authentication of the user, a request for the electronic payment transfer from the payer to the user for the payment amount.

1. (Currently Amended) A computer-implemented method of requesting, from a mobile device, an electronic payment transfer from a payer, the method comprising:
receiving, by a mobile device, a user selection of identification information of a paver at a first application installed on the mobile device, the first application including at least one of: a social media application, an address book application, and/or a browser application;
in response to the user selection;
receiving, by the mobile device, from the first application installed on the mobile device, the identification information of the payer;
 invoking, by the mobile device, a second application installed on the mobile device, wherein the second application is different from the first application, and wherein the second application includes an e-wallet application; and
automatically transferring, by the mobile device, the identification
information from the first application to the second application;
after invoking the second application and transferring the identification information from the first application to the second application, receiving, by the mobile device, via the  second application , a user identification of a payment amount
 after receiving the identification information of the payer from the first application and the user identification of the payment amount via the second application:
capturing, by the mobile device, at a biometrics reader of the mobile device,
biometric data of the user; and
comparing the captured biometric data to authorized biometric data to
authenticate the user; and
when the user is authenticated in connection with requesting an electronic payment transfer from the paver, based on a match of the captured biometric data and the authorized biometric data, initiating, from the mobile device, a request for the electronic payment transfer from the payer associated with the received identification information to the user for the payment amount
2.    The method according to claim 1, wherein the first application is installed in the mobile device; and further comprising accessing identification data of the first application from the second application to enable the user to select the payer.

2.    (Previously Presented) The method according to claim 1, further comprising accessing identification data of the first application from the second application to enable the user to select the payer.

3.    The method according to claim 1, further comprising receiving, at the mobile device, one or more alerts indicating a status of the electronic payment transfer, wherein the one or more alerts comprise one or more of an email, an SMS message, a social media message, a message received through the second application, and an automated voicemail message.

3.    (Previously Presented) The method according to claim 1, further comprising, after initiating the request for the electronic payment transfer, receiving, at the mobile device, one or more alerts indicating a status of the electronic payment transfer, wherein the one or more alerts comprise one or more of an email, an SMS message, a social media message, a message received through the second application, and an automated voicemail message.

4.    The method according to claim 3, wherein the one or more alerts comprise at least one of: a confirmation that the payer received the request for the electronic payment transfer, a confirmation that the payer initiated the electronic payment transfer, a confirmation that the electronic payment transfer is ready for acceptance, and a confirmation that the electronic payment transfer was deposited to an account of the user.

4.    (Previously Presented) The method according to claim 3, wherein the one or more alerts comprise at least one of: a confirmation that the payer received the request for the electronic payment transfer, a confirmation that the payer initiated the electronic payment transfer, a confirmation that the electronic payment transfer is ready for acceptance, and/or a confirmation that the electronic payment transfer was deposited to an account of the user.
5.    The method according to claim 1, further comprising receiving, via the second application installed on the mobile device, a user selection of an account, registered with the second application, for the electronic payment transfer; and
wherein the request for the electronic payment transfer is based on the user selection of the account.

5.    (Previously Presented) The method according to claim 1, further comprising receiving, via the second application installed on the mobile device, a user selection of an account, registered with the second application, for accepting the electronic payment transfer.

6.    The method according to claim 5, wherein invoking the second application on the mobile device includes launching the second application.

6.    (Previously Presented) The method according to claim 5, further comprising, after initiating the request for the electronic payment transfer:
receiving a message indicating that the electronic payment transfer is ready for deposit;
capturing, at the biometrics reader of the mobile device, second biometric data of the user;
comparing the captured second biometric data to the authorized biometric data to authenticate the user; and
initiating, from the mobile device, upon successful authentication of the user, deposit of the electronic payment transfer into the selected account.

7.    The method according to claim 1, wherein invoking the second application on the mobile device includes bringing the second application from a background of the mobile device into a foreground of the mobile device.

7.    (Previously Presented) The method according to claim 6, wherein initiating the deposit of the electronic payment transfer comprises:

determining, to complete the electronic payment transfer, an amount for depositing into the selected account based on one or more of: the payment amount, a transfer fee associated with the electronic payment transfer, or a predefined limit associated with the electronic payment transfer; and
initiating, automatically, a pre-defined donation transfer from the selected account in association with the deposit of the electronic payment transfer, wherein the pre-defined donation transfer is a separate transaction linked to the deposit of the electronic payment transfer, or a respective donation transfer amount is deducted from the electronic payment transfer prior to the deposit.

8.    The method according to claim 1, wherein: the identification information comprises one or more of an email address, a phone number, or social media identification information; and the payer is a person or a business entity.

8.    (Previously Presented) The method according to claim 1, wherein the identification information comprises one or more of an email address, a phone number, or social media identification information; and
wherein the payer is a person or a business entity.


18.    The mobile device of claim 15, wherein to invoke the second application, the one or more processors are configured to either bring the second application, running in a background of the mobile device, into a foreground of the mobile device or to launch the second application




Application 16793821 (mapped 1-8)
Patent 10607210 (mapped 15-17,19-20)
Claims 1-8 are rejected on the grounds of nonstatutory double patenting over claims 15-17,19-20 of Patent 10607210 and in further view of Katzin (PGPub 2012/0158589)

1.    A computer-implemented method of requesting, from a mobile device, an electronic payment transfer from a payer, the method comprising:
receiving, at a mobile device, from a first application, identification information of a payer based on a user selection, the first application including a browser application;
invoking a second application installed on the mobile device;
receiving, via the second application, a user identification of a payment amount, wherein the second application is different from the first application, the second application includes an e-wallet application;
after receiving the user identification of a payment amount, via the second application: capturing, at a biometrics reader of the mobile device, biometric data of a user; and
comparing the captured biometric data to authorized biometric data to
authenticate the user; and

initiating from the mobile device, in response to successful authentication of the user, a request for the electronic payment transfer from the payer to the user for the payment amount.

15.    (Currently Amended) A mobile device comprising:
memory storing a plurality of applications including a first application and a second application, wherein the second application is different from the first application, and wherein the second application includes an e-wallet application;
a biometrics reader configured to capture biometric data of a user of the mobile device; and one or more processors configured to:
receive, from the first application of the plurality of applications, identification information of a payer based on a user selection at the mobile device;
automatically transfer the identification information from the first
application to the second application;
receive, via the second application of the plurality of applications, a user identification of a payment amount; and
after receiving the identification information of the payer from the first application and the user identification of the payment amount via the second application, initiate, upon successful authentication of the user based on biometric data captured for the user at the biometric reader, a request for the electronic payment transfer from the payer associated with the received identification information to the user for the payment amount.

2.    The method according to claim 1, wherein the first application is installed in the mobile device; and further comprising accessing identification data of the first application from the second application to enable the user to select the payer.

16.    (Previously Presented) The mobile device of claim 15, wherein the one or more processors are further configured to:
receive, via the second application, a user selection of an account, registered with the second application, for accepting the electronic payment transfer;
receive a message indicating that the electronic payment transfer is ready for deposit; capture, at the biometrics reader of the mobile device, additional biometric data of the user; and
initiate, upon successful authentication of the user based on the additional biometric data, deposit of the electronic payment transfer into the selected account.

3.    The method according to claim 1, further comprising receiving, at the mobile device, one or more alerts indicating a status of the electronic payment transfer, wherein the one or more alerts comprise one or more of an email, an SMS message, a social media message, a message received through the second application, and an automated voicemail message.

17.    (Previously Presented) The mobile device of claim 16, wherein the first application is a social media, address book, or browser application.

4.    The method according to claim 3, wherein the one or more alerts comprise at least one of: a confirmation that the payer received the request for the electronic payment transfer, a confirmation that the payer initiated the electronic payment transfer, a confirmation that the electronic payment transfer is ready for acceptance, and a confirmation that the electronic payment transfer was deposited to an account of the user.


5.    The method according to claim 1, further comprising receiving, via the second application installed on the mobile device, a user selection of an account, registered with the second application, for the electronic payment transfer; and
wherein the request for the electronic payment transfer is based on the user selection of the account.


6.    The method according to claim 5, wherein invoking the second application on the mobile device includes launching the second application.


7.    The method according to claim 1, wherein invoking the second application on the mobile device includes bringing the second application from a background of the mobile device into a foreground of the mobile device.

19.    (Previously Presented) The method according to claim 6, wherein initiating the deposit of the electronic payment transfer comprises initiating a pre-defined donation transfer from the selected account in association with the deposit of the electronic payment transfer, wherein the pre-defined donation transfer is a separate transaction linked to the deposit of the electronic payment transfer, or a respective donation transfer amount is deducted from the electronic payment transfer prior to the deposit.

8.    The method according to claim 1, wherein: the identification information comprises one or more of an email address, a phone number, or social media identification information; and the payer is a person or a business entity.

20.    (Previously Presented) The method according to claim 6, wherein initiating the deposit of the electronic payment transfer comprises determining, to complete the electronic payment transfer, an amount for depositing into the selected account based on one or more of: the payment amount, a transfer fee associated with the electronic payment transfer, or a predefined limit associated with the electronic payment transfer.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tumminaro (PGPub 20070255620) and in further view of Katzin (PGPub 20120158589) and further in view of Wagner (PGPub 2016/0171486).
7.	As regards claims 1, 9 and 15, Tumminaro discloses receiving, at a mobile device, from a first application, included in the mobile device, identification information of a payer based on a user selection, the first application including a browser application; [0237-00238,]
In response to the identification information:
invoking a second application included in the mobile device; [00692]
Tumminaro do not disclose 
Automatically transferring the identification information from the first application to the second application;
After transferring the identification information, receiving, via the second application, a user identification of a payment amount, the second application being different from the first application, and the second application including an e-wallet application; [0031]

initiating from the mobile device, in response to successful authentication of the user, based on the comparison of the captured biometric data to the authorized biometric data the request for the electronic payment transfer from the payer to the user for the payment amount. [0148]
Katzin discloses automatically transferring the identification information from the first application to the second application; [0032]
After transferring the identification information, receiving, via the second application, a user identification of a payment amount, the second application being different from the first application, and the second application including an e-wallet application; [0031]
initiating from the mobile device, in response to successful authentication of the user, based on the comparison of the captured biometric data to the authorized biometric data the request for the electronic payment transfer from the payer to the user for the payment amount. [0148]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Tumminaro and Katzin do not expressly disclose after receiving the user identification of the payment amount, via the second application, but prior to initiating a request for the electronic payment transfer: capturing, at a biometrics reader of the mobile device, biometric data of a user; and
comparing the captured biometric data to authorized biometric data to
authenticate the user; 
Wagner discloses after receiving the user identification of the payment amount, via the second application, but prior to initiating a request for the electronic payment transfer: [0011]
 capturing, at a biometrics reader of the mobile device, biometric data of a user; [0212] and
comparing the captured biometric data to authorized biometric data to
authenticate the user; [0587] and
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wagner in the device of Tumminaro and Katzin. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
8.	As regards claim 2, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro do not disclose further comprising accessing identification data of the first application from the second application to enable the user to select the payer. 
 	Katzin discloses further comprising accessing identification data of the first application from the second application to enable the user to select the payer. [0067]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
9.	As regards claims 3 and 12, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro do not disclose further comprising receiving, at the mobile device, one or more alerts indicating a status of the electronic payment transfer, wherein the one or more alerts comprise one or more of an email, an SMS message, a social media message, a message received through the second application, and an automated voicemail message
Katzin discloses further comprising receiving, at the mobile device, one or more alerts indicating a status of the electronic payment transfer, wherein the one or more alerts comprise one or more of an email, an SMS message, a social media message, a message received through the second application, and an automated voicemail message. [0031-0032, 0075]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

10.	As regards claim 4, Tumminaro, Katzin and Wagner disclose
Claims 1, 9 and 15, Tumminaro and Katzin does not expressly disclose wherein the one or more alerts comprise at least one of: a confirmation that the payer received the request for the electronic payment transfer, a
confirmation that the payer initiated the electronic payment transfer, a confirmation that the electronic payment transfer is ready for acceptance, and a confirmation that the electronic payment transfer was deposited to an account of the user.
Wagner discloses a confirmation that the payer received the request for the electronic payment transfer, a
confirmation that the payer initiated the electronic payment transfer, a confirmation that the electronic payment transfer is ready for acceptance, and a confirmation that the electronic payment transfer was deposited to an account of the user.[0578,0584]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wagner in the device of Tumminaro and Katzin. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
11.	As regards claims 5 and 16, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro and Wagner do not disclose
further comprising receiving, via the second application included in the mobile device, a user selection of an account, registered with the second application, for the electronic payment transfer; and
Wherein the request for the electronic payment transfer is based on the user selection of the account.
Katzin discloses  further comprising receiving, via the second application included in the mobile device, a user selection of an account, registered with the second application, for the electronic payment transfer;[0082]  and
wherein the request for the electronic payment transfer is based on the user selection of the account. [0082, 0128, Fig 17]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
 12.	As regards claim 6, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro and Wagner do not disclose
wherein invoking the second application on the mobile device includes launching the second application. 
 	Katzin discloses wherein invoking the second application on the mobile device includes launching the second application. [0048, 0113, 0121]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
13.	As regards claims 7, 10 and 18, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro and Wagner do not disclose
wherein invoking the second application on the mobile device includes bringing the second application from a background of the mobile device into a foreground of the mobile device. 
 	Katzin discloses wherein invoking the second application on the mobile device includes bringing the second application from a background of the mobile device into a foreground of the mobile device. [0048, 0113, 0121]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

14.	As regards claim 8 , Tumminaro ,  Katzin and Wagner disclose claims 1,9 and 15, Tumminaro and Wagner do not  disclose the identification information comprises one or more of an email address, a phone number, or social media identification information; [0082]and the payer is a person or a business entity.
 Katzin discloses the identification information comprises one or more of an email address, a phone number, or social media identification information; [0082] and the payer is a person or a business entity. [0184]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

15.	As regards claim 13, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro and Wagner do not disclose wherein the electronic payment transfer is in one of a digital currency, real currency, stocks, shares, or any combination thereof.
Katzin discloses wherein the electronic payment transfer is in one of a digital currency, real currency, stocks, shares, or any combination thereof. [0121]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
16.	As regards claim 14, Tumminaro ,  Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro and Katzin does not expressly disclose wherein the biometric data of the user comprises one or more of: one or more fingerprints of the user, an image of a user’s face, and an audio of user’s voice.
Wagner discloses wherein the biometric data of the user comprises one or more of: one or more fingerprints of the user, an image of a user’s face, and an audio of user’s voice. [0212]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wagner in the device of Tumminaro and Katzin. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

17.	As regards claim 17, Tumminaro, Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro and Wagner do not disclose wherein the first application is a social media, address book, or browser application; and wherein the second application is an e-wallet application. 
Katzin discloses wherein the first application is a social media, address book, or browser application; [0031] and
Wherein the second application is an e-wallet application. [0031]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Katzin in the device of Tumminaro and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

18.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tumminaro (PGPub 2007/0255620and in view of) Katzin (PGPub 20120158589)   and further in view of Wagner (PGPub 2016/0171486) and in further view of Milne B (PGPub 2014/0222664)

19.	As regards claims 11 and 19, Tumminaro,  Katzin and Wagner disclose claims 1, 9 and 15, Tumminaro,   Katzin and Wagner do not expressly disclose a requested payment amount identified by the received request, a user-identified payment amount received at the mobile device, and a transfer fee associated with the electronic payment transfer.
Milne discloses a requested payment amount identified by the received request, a user-identified payment amount received at the mobile device, and a transfer fee associated with the electronic payment transfer. [0053]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Milne in the device of Tumminaro, Katzin and Wagner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698